                                                               IN CLERKS OFFICE                                 2i
                                                                                                                                 <C
                                                               71119 MM 31 Ml® 38                               'M               M-
                                                                                                                                             t                             S_1                                                   O        ^
                                                                                                                                 a
Case 1:19-mc-91242-ADB Document 1 Filed 05/31/19 Page 1 of 1




                                                                US. DISTRICT COURT                              It
                                                                                                                o.
                                                                                                                       nr
                                                                                                                                             ^          y -S               1= •=                                        ^or -«C
                                                                                                                                                                                                                        QJ
                                                                                                                                                                                                                                          rs^
                                                                    district of mass.                                                    • :p                       __     ttt       ^                                               *>   -«=>
                                                                                                 rr
                                                                                                          QJ
                                                                                                                fc     <aJ                                                                                              — "fe
                                                                                                 -?>x>
                                                                                                                       to
                                                                                                                                             ^          ^           "=^
                                                                                                                                                                     ,     ^
                                                                                                                                             5J
                                                                                                                                                 0)                                                           nr       t; ^                          I
                                                                                                                       <D                                                   qJ
                                                                                                          O)
                                                                                                                                 -fc     -             5                                                      Z5                                 <3-
                                                                                                 a)
                                                                                                                       o)        •^>-0                                               -3                       -M       •jz: ^             ^      _
                                                                                                                                 £
                                                                                                           o
                                                                                                                                                                           •:5       ^                                                    §
                                                                                                                                                                                                                       J Sh
                                                                                                 o
                                                                ^
                                                                <L_J
                                                                       I—
                                                                       I-U
                                                                                                 ?J-1
                                                                                                          iXI   Cj
                                                                                                                       $-
                                                                                                                                             3:       --i:::^
                                                                                                                                                           o

                                                                                                                                                                    a>
                                                                                                                                                                           s ^                                fc        I
                                                                                                                4-"                                        C_J
                                                                                                                 5               rr          F Q)
                                                                                                                                             g
                                                                                                                                                                            a>                                nr
                                                                                                                                                                                                                       nr
                                                                cv'    CJ                        =r             -^5    O         oJ                                 nr     -P'
                                                                V—     -sC                       a->                                         S
                                                                u-j    <-0                       S               s     -H
                                                                                                                                                                                         to
                                                                                                                                                                                         OJ                   13
                                                                -J-    CJl                       rr?                             QJ                                                      o
                                                                                                                                                                                                              c3
                                                                                                 o                                                                          cO
                                                                       <C                         <Z3            O                                      nr
                                                                                                                 o                               A
                                                                                                                                                                            c_>
                                                                                                                                                                                     -S ^nr
                                                                                                                                                                                                              JqJ
                                                               >-Ll    (J-                       <5-i                                                                       s^
                                                                                                                                                                                         o
                                                                                                                                                                                                     QJ
                                                                                                                                              cO        -3                  .•sr         ::=>
                                                                                                                                                                                                    nr         1^
                                                                                                                                             '_c        J31                              "T
                                                                                                          c<?   \x.                                                         tO           » *>
                                                                                                                                                                                                    4=^
                                                                                                     •o                                                              )                              nr
                                                                                                                       14
                                                                                                                 o
                                                                                                 -H              •w
                                                                                                                                                                                     "ir            ^£2
                                                                                                 Qj
                                                                                                 r>
                                                                                                                 •Q>              a          S             nr        s
                                                                                                                                                                     cr^ rp
                                                                                                                                                                            #                                  w
                                                               !-U     (—                                                                                  >—                                       g
                                                                       cO                        nr
                                                                                                                 W.              nr
                                                                                                                                             ^          ^            3.                             <L)
                                                                                                                           QJ
                                                                                                                                                       ^             nr
                                                                                                                                                                     53^                     V-      O            <0
                                                                                                                                 Qj                                                                  <0
                                                                                                                                                               nr   —rs
                                                                                                                -S                                             5 13         Jh
                                                                                                                                                                                                              • -t-»
                                                                               rxr                               3                           tj                a ^                                  Q^
                                                                                                          =3                                                                                 a)    • -r-
                                                                                                                 «-        —
                                                                                           tjJ
                                                                                                                 ^         ^
                                                                                     c_J
                                                                                                 oJ        =3
                                                                                                                                                               5_           ^s
                                                                                                                                                                               <=>
                                                                                                                                                                                         I   ?—
                                                                               ^     f-Q                                                                                    C_J              <a)     ^
                                                                                                                                                                                                     cr='      <=3
                                                                                                                                                                                                                             r
                                                                               n/- ^
                                                                                                                                  c:
                                                                                                                                             ^ ^                                                              ?J-
                                                                                                                                                                                                   "I
                                                                                                                                     o                                         a)
                                                                              ,U     Oi
                                                                                                                 ^     ar         52                                                                          a
                                                                                                                           .',    OJ                    —sT
                                                                                                                                                                                                               l-U          r^
                                                                              (oJ    l-U
                                                                                                                 jaJ
                                                                                                                       ^
                                                                                                                           jc?
                                                                                                                                  0_
                                                                                                                                  .-
                                                                                                                                                                                     "i      nr-
                                                                                                                                                                                                         <\
                                                                                           l-U
                                                                                                                                                                                                    ti
                                                                                                                                 o
                                                                                                                       S2        S           ^         ^             3
